DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       ANDREW THOMPSON,
                           Appellant,

                                   v.

   THE MANORS OF INVERRARY CONDO XI ASSOCIATION, INC.,
                        Appellee.

                             No. 4D21-525

                              [May 6, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Florence Taylor Barner, Judge; L.T. Case Nos. CACE20-
6440 and COCE18-12072

  Andrew Thompson, Fort Lauderdale, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.